DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Karube et al. (U.S. 2014/0079268 A1) in view of Lee et al. (U.S. 10,132,004 B2).
     Karube et al. teaches a sound transmitting water proof membrane (element 11) with a support layer (element 12) that is in the form of a frame around the edges of the membrane.  An adhesive tape layer (element 22) is between the membrane and support layer.  A second adhesive tape (element 21) is between the membrane (element 11) and the housing substrate (element 13).  Karube et al. fails to teach a double sided adhesive tape with adhesive on both sides of a nonwoven porous support.  Lee et al. teaches a double sided adhesive tape with a central porous nonwoven support to hold a membrane to a substrate (element 162, column 10, lines 10-40).  The adhesive layers on each side of the porous nonwoven support (elements 164 and 166) may themselves be electrospun nanowebs (col. 10, lines 5-15), which the examiner takes as being inherently porous as they are made by the same process as the nonwoven porous adhesive layer support (element 162).  The instant invention claims a waterproof sound transmitting membrane joined to a support with a double sided adhesive tape with a nonwoven central substrate, and with a second adhesive layer on the other side of the membrane, with the support substrate of the double sided .

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Karube et al. (U.S. 2014/0079268 A1) in view of Lee et al. (U.S. 10,132,004 B2) as applied to claims 1-5 above, and further in view of Sanami et al. (U.S. 2010/0247857 A1).
     Karube et al. in view of Lee et al. teaches a membrane on a frame support joined by a double sided adhesive tape.  Karube et al. as modified above fails to teach a support that has a plurality of holes to allow air movement through the support.  Sanami et al. teaches using plastic mesh and other perforated materials with holes as a support for a waterproof membrane (section 0048).  The instant invention claims a support with a plurality of holes for a membrane.  It would have been obvious .

Applicant's arguments filed 04 December 2020 have been fully considered but they are not persuasive.
     Applicant argues that the adhesive tape of Lee et al. is on the support side and not the housing side.  The position of the examiner is that Karube et al. has adhesive layers on both sides of the membrane and that one of ordinary skill in the art would be motivated to substitute the double sided tape of  Lee et al. for either or both of the adhesive layers of Karube et al.  Applicant argues that the pores of the central layer of Lee et al. are filled with adhesive and therefore not porous.  Though Lee et al. does teach adhesive from the adhesive layers being in the pores of the support, all three layers are taught as being nanowebs that are electrospun and therefore all three layers should remain porous even if some of the adhesive fibers intermix with the pore of the central tape support layer.  Even if some pores at the adhesive interfaces are blocked, the pores in the central portion of the layer and the sides not covered by adhesive should remain open.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Horie et al. teaches a porous adhesive layer which may be made of fibers (section 0030.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783